Citation Nr: 0824521	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-21 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $1466.97.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel









INTRODUCTION

The veteran had active service from September 1966 to 
December 1967.  The veteran had subsequent service in the 
National Guard with a period of active duty from December 
2002 to November 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The overpayment of VA compensation benefits in the amount 
of $1466.97 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due in part to fault on the 
part of VA and due to fault on the part of the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no evidence that recovery of the overpayment 
would result in financial hardship.





CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA compensation benefits in the amount of 
$1466.97 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases (Chapter 53) was 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  

According to regulatory criteria, not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his or her own service except as provided in 
38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 
3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 
5304(c) prohibits the receipt of VA disability compensation 
benefits for any period for which the person receives active 
service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes 
active duty pay, drill, and active duty for training 
payments, and inactive duty for training payments made to 
Reservists and members of the National Guard.

The applicable regulation provides that reservists may waive 
their pension, compensation, or retirement pay for periods of 
field training, instruction, other duty, or drills.  A waiver 
may include prospective periods and contain a right of 
recoupment for the days for which the reservist did not 
receive payment for duty by reason of failure to report for 
duty.  38 C.F.R. § 3.700(a)(1)(iii).  

Pension, compensation, or retirement pay will be discontinued 
under the circumstances stated in § 3.700(a)(1) for any 
period for which the veteran received active service pay.  
Active service pay means pay received for active duty, active 
duty for training or inactive duty training.  Where the 
veteran returns to active duty status, the award will be 
discontinued effective the day preceding reentrance into 
active duty status.  38 C.F.R. § 3.654 (2007).

The veteran has been in receipt of VA compensation benefits 
since December 1967.  He periodically has gone on active duty 
for training with the National Guard.  During those periods, 
over the years, he has elected to waive his VA compensation 
in favor of his pay for field training, instruction, other 
duty, or drills.  The numerous requests for waiver of VA 
compensation shows that the veteran clearly understands the 
procedures regarding the prohibition for concurrent pay of 
compensation benefits and pay for field training, 
instruction, other duty, or drills.  

In October 2002, the veteran indicated that he would be on 
active duty from November 1, 2002 to October 1, 2003.  Thus, 
the veteran timely reported that he would be on active duty 
status as his Reserve unit was being mobilized.  In an 
October 2002 letter, the veteran was informed that his 
compensation benefits had been adjusted from November 1, 2002 
to December 2, 2002, based on his active duty training 
status.  Full compensation benefits were scheduled to begin 
again on December 2, 2002.  The veteran did not respond to 
this letter.

A May 2004 VA Form 21-8951, Notice of Waiver of VA 
Compensation or Pension To Receive Military Pay And 
Allowances, reflected 362 days of active duty training during 
2003.  In a November 2004 letter, the veteran was requested 
to verify his training days.  The veteran did not respond.  

In June 2005, the RO terminated compensation payments from 
November 30, 2002 to November 16, 2003 as the veteran had 
received active duty pay.  This action resulted in the 
creation of an overpayment in the amount of $1466.97.

In September 2005, the veteran was requested to complete a VA 
financial status report, but he did not respond.  

Currently, the veteran contends that repayment of the debt 
causes his family hardship.  He alleges that VA was at fault 
in the creation of the debt.

In a November 2005 decision, the Committee considered the 
veteran's claim for waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits in the amount of $1466.97 would not be against 
equity and good conscience.

Recovery of overpayment of any benefits under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience. 38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

Specifically, in cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  

In this case, there was error on VA's part as the veteran had 
notified VA that he would be on active duty status from 
November 1, 2002 to October 1, 2003.  VA then sent the 
veteran a letter in an October 2002 letter, which stated that 
his compensation benefits had been adjusted from November 1, 
2002 to December 2, 2002, based on his active duty training 
status.  Full compensation benefits were scheduled to begin 
again on December 2, 2002; however, as noted, the veteran had 
indicated that he would be on active duty for another year, 
until October 1, 2003.  

However, the veteran is also at fault because he received 
both compensation benefits as well as active duty pay.  He 
knew that he was not entitled to receive these benefits 
concurrently as evidenced by the fact that he had elected 
waiver of his compensation benefits on numerous previous 
occasions.  In sum, he knew that he had to elect one payment 
over the other, had done so on numerous occasions in the 
past, and had informed VA that he would be in active duty 
status, elected to receive active duty pay, and waived the VA 
compensation.  The veteran was timely in his report to VA and 
acted properly in that regard, but when he was erroneously 
paid, he did not notify VA or return the erroneous payment.  
In sum, while he was erroneously paid, he was not entitled to 
keep the concurrent benefits.  Since he did so, he also was 
at fault in the creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive.  Thus, the 
recoupment of those benefits did not defeat the purpose of 
the benefit because the veteran received concurrent benefits 
which is prohibited by VA.  A failure to recoup the benefits 
would cause unjust enrichment to the debtor for the same 
reason, the veteran received both compensation pay and active 
duty pay when he was only entitled to receive one or the 
other.  There is no indication that the veteran's reliance on 
VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran claims that recoupment would cause 
hardship.  The debt has in fact been recouped.  Although the 
veteran was provided a VA financial status report to report 
his income, he failed to complete that form and furnish it to 
VA.  As such, the Board is unable to find financial hardship 
in this case.  

Although VA bears some fault in the creation of the 
overpayment at issue, the other elements of equity and good 
conscience are against the veteran's appeal and outweigh the 
fault of VA in this case.  In sum, after weighing the facts 
in light of the principles of equity and good conscience, the 
Board finds that the preponderance of the evidence is against 
entitlement to waiver of the recovery of the overpayment of 
VA compensation.




ORDER

A waiver of the recovery of an overpayment of VA compensation 
benefits in the amount of $1466.97 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


